DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 11/05/2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-9 and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “wherein the heat roller is coupled to a sealing head”. This is unclear because in claim 2, the heat roller is itself part of the sealing head. Therefore it is unclear how the heat roller can simultaneously be a part of the sealing head (i.e. the same component) and also be distinct such that it may be coupled to the sealing head (i.e. separate components). Therefore one of the sealing head” in line 2 for clarity. For examination purposes, any sealing head which includes a heated roller will be considered to meet the limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US 2010/0293893) in view of Kallner (US 5,791,125).
Macleod teaches a method of sealing perishable goods (20) on a pallet (22), the method comprising positioning a sheet (21) between the goods and the pallet such that edges of the sheet extend beyond margins of the pallet on four sides, urging the edges of the sheet upwards against the goods, applying a plastic bag over the top of the goods such that edges of the bag overlap the edges of the sheet to form an overlap region, and taping or heat sealing the overlap region to seal the goods within the sheet and the bag (See Figures; [0005]-[0009]; [0037]-[0045]).
Macleod teaches that a taping mechanism (52) may apply tape along an entire periphery (53) of the goods where the bag and sheet overlap (See Fig. 8 and its description). Macleod also teaches that an alternative to taping is heat sealing the bag to the sheet along the overlap region (See [0009]).
Macleod does not expressly disclose how such heat sealing is performed. Specifically, Macleod does not expressly disclose a heat sealing head which transfers heat to the sheet and bag along the overlap region to weld them together along the periphery of the pallet.
Since Macleod states that heat sealing is a suitable method for sealing the sheet and the bag but is silent as to how such a heat sealing step would be performed, one of ordinary skill in the art would look to other prior art references to determine how heat sealing is conventionally performed along a periphery of wrapped and palletized goods. One such reference is Kallner, which teaches a rotary heat sealer (10) comprising plurality of heated sealing disks (100) which rotate along a periphery of a load (L) to weld overlapping film layers on an exterior of the load (See Figures; col. 3, lines 20-41; col. 5, line 13 to col. 6, line 37). The rotary heat sealer of Kallner comprises a heated sealing head as claimed.

Regarding claim 2, the rotary heat sealer of Kallner includes heated sealing disks, which read on the instantly claimed heated roller and function in the instantly claimed manner.
Regarding claim 3, the rotary heat sealer of Kallner includes a sealing head (which comprises the heated sealing disks), the sealing head coupled to a support arm (50) which is coupled to an arm actuator system (actuatable cylinder 70 and retractable rod 72). Macleod teaches that the goods and pallet may be present on a turntable such that they rotate relative to the taping mechanism (See Fig. 10D; [0056]-[0057]). In the proposed combination, the heat sealer of Kallner would take the place of the taping mechanism and move in an identical fashion relative to the pallet and goods on the turntable, thereby meeting the claim.
Regarding claim 4, rotation of the support arm using the actuator system would adjust a distance between the sealing head and an axis of the turntable as claimed.
Regarding claim 5, the rotary heat sealer of Kallner includes a plurality of heated sealing disks, each of which can be considered a heated heat roller as claimed.
Regarding claim 6, it is within ordinary skill in the art to determine appropriate process parameters based on a particular application. Therefore one of ordinary skill could readily determine what temperatures would be appropriate for each heated sealing disk based on variables such as the types of plastics used to form the bag and sheet, dimensions of the bag and sheet, dimensions of the overlap region, etc. The mere selection of such normal process parameters is not patentably significant unless some new or unexpected result is achieved. In the instant case, the applicant has not shown any new or unexpected result which arises from the differing temperature claimed.

Regarding claim 8, Kallner teaches that the cylinder (70) is a pneumatic cylinder (See col. 5, lines 23-25). The position of a pneumatic cylinder would be directly determined by the fluid pressure within the cylinder. Therefore the position of the sealing head of Kallner would be based on a pressure associated with the arm actuator system as claimed.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing that the actions of the sealing head and turntable would be predetermined based on the dimensions of the goods and pallet. Without determining the appropriate size for the sheet and bag and determining an appropriate seal length, one of ordinary skill in the art could not ensure that the entire goods and pallet would be covered and sealed to provide a sealed atmosphere for transport. Therefore it would have been obvious to one of ordinary skill in the art to make such determinations in order to ensure proper functioning of the method of Macleod for its intended purpose.
Regarding claims 10-12, the shape of the heated sealing disks would be a routine matter of design choice for one of ordinary skill in the art. Changes in shape of the disks do not patentably distinguish the claimed invention from the prior art unless some new or unexpected result is achieved from such a change. In the instant case, the shape of the disks does not impart any new or unexpected result. Therefore changes in the disk shape to the instantly claimed shapes would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 13, Macleod teaches that the sheet and bag must be sealed along their entire periphery (See [0045]; [0056]-[0057]). While such sealing would technically only require 360 degrees of rotation of the palletized goods on the turntable, it would have been obvious to one of ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Tuesday, and Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARSON GROSS/               Primary Examiner, Art Unit 1746